U NITED S TATES N AVY –M ARINE C ORPS
               C OURT OF C RIMINAL A PPEALS
                          _________________________

                              No. 201700068
                          _________________________

                   UNITED STATES OF AMERICA
                                   Appellee
                                      v.

                   CHRISTOPHER M. STRIFLER
     Information Systems Technician Third Class (E-4), U.S. Navy
                              Appellant
                       _________________________

  Appeal from the United States Navy-Marine Corps Trial Judiciary

         Military Judge: Captain Ann K. Minami, JAGC, USN.
     Convening Authority: Commander, Navy Region Northwest,
                           Silverdale, WA.
    Staff Judge Advocate’s Recommendation : Commander Justin L.
                         Hawks, JAGC, USN.
       For Appellant: Captain Bree A. Ermentrout, JAGC, USN.
                  For Appellee: Brian K. Keller, Esq.
                       _________________________

                           Decided 30 May 2017
                          _________________________

     Before M ARKS , J ONES , and M ILLER , Appellate Military Judges
                          _________________________

   After careful consideration of the record, submitted without assignment of
error, we affirm the findings and sentence as approved by the convening
authority. Art. 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c).
   The supplemental court-martial order shall reflect that following
arraignment the government withdrew certain language from Specification 1 of
Charge 1 and that the specification the appellant was found guilty of reads, “In
that Information Systems Technician Third Class Christopher M. Strifler, U.S.
Navy, USS JOHN C, STENNIS (CVN 74) on active duty, did, at or near
Bremerton, Washington, on or about 21 August 2015, knowingly and wrongfully
                      United States v. Strifler, No. 20170068


possess child pornography, to wit: digital images of minors engaged in sexually
explicit conduct, such conduct being of a nature to bring discredit upon the
armed forces.”


                               For the Court



                               R.H. TROIDL
                               Clerk of Court




                                       2